United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1887
Issued: May 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 13, 2010 appellant filed a timely appeal from the February 18, 2010 merit
decision of the Office of Workers’ Compensation Programs concerning an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $3,090.41 overpayment of
compensation; (2) whether the Office abused its discretion by refusing to waive recovery of the
overpayment; and (3) whether the Office properly required repayment of the overpayment by
deducting $500.00 from appellant’s compensation payments every four weeks.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The Office accepted that on December 15, 1993 appellant, then a 49-year-old mechanic,
sustained a torn left anterior cruciate ligament, osteoarthritis of his left leg and chondromalacia
of his left patella due to stepping between two sacks of mailbags on a loading dock and falling
down between the loading dock and the platform. Appellant underwent left knee surgery which
was authorized by the Office.
After the December 15, 1993 injury, appellant worked in a modified job for several years.
He filed a claim for a recurrence of disability on January 1, 2006 that was approved by the
Office. Appellant was totally disabled for work from December 11, 2006 to January 9, 2007 and
June 25 to October 5, 2007. He received compensation for temporary total disability based on a
recurrent pay rate for time missed from work during both of these periods.
In a March 30, 2009 letter, the Office advised appellant of its preliminary determination
that he received a $3,090.41 overpayment of compensation because he was paid at an incorrect
pay rate between December 11, 2006 and October 5, 2007. Because appellant had not returned
to full-time regular work for six months or more before the recurrence occurred, he should not
have been paid compensation based on the date of the recurrence. The Office also made a
preliminary determination that he was not at fault in creating the overpayment. In an attached
memorandum, the Office explained how the overpayment was calculated:
“Compensation pay rate was $583.11 a week, which included night differential
pay at $41.36 a week and Sunday premium pay at $25.75 a week. The total
weekly pay rate paid at 75 percent was $437.33.
“The total due from December 11, 2006 through January 9, 2007, 22 days, was
$2,516.80 gross -- $264.01 for health benefits -- $8.08 for basic life and -- $65.00
for optional life -- a net of $2,179.71.
“The amount actually paid out was based on an incorrect pay rate of $1,068.05.
75 percent was $801.04 a week. The incorrect payment made was from
December 11, 2006 through January 9, 2007, 20 days, for a gross of $3,204.14 -$158.02 for health benefits -- $14.76 for basic life and -- $118.49 for optional life
for a net of $2,912.87.
“Overpayment from December 11, 2006 through January 9, 2007 was therefore
calculated as $2,912.87 -- $2,179.71 = $733.16.
“The overpayment made from June 25 through July 9, 2007 was also made based
on an incorrect pay rate. The weekly pay rate that should have been used was 75
percent of $583.11 as above. The total due from June 25 through October 5,
2007, for 103 days, was a gross of $6,435.04 -- $746.24 for health -- $32.00 for
basic life -- $257.50 for optional life = a net payment due of $5,399.30.
“The incorrect pay rate used was $617.49 from June 25 through October 5, 2007
for a total of 103 days. Compensation paid in error from June 25 through
October 5, 2007, 103 days, based on a pay rate of $617.49 was a gross of
2

$9,130.22 -- $1,173.83 for health benefits -- $34.21 for basic life -- $275.16 = a
net payment of $7,756.55. The overpayment made from June 25 through
October 5, 2007 was therefore $7,756.55 -- $5,399.30 = 2,357.25.
“Total overpayment from December 11, 2006 through January 9, 2007, and
June 25 through October 5, 2007 was $733.16 + $2,357.25 = $3,090.41.”2
Appellant requested a prerecoupment hearing with an Office hearing representative
regarding the fact, amount and waiver issues of the overpayment. At the September 30, 2009
hearing, he argued that he was not overpaid because he was entitled to a recurrent pay rate.
Appellant alleged that the two compensation periods in question were the result of back-to-back
knee surgeries and that his salary had increased since the initial injury and again increased
between the two surgeries. He argued that he should have been entitled to a recurrent pay rate
because he had returned to his regular job following his injury. Appellant’s only restriction was
to not climb ladders, but his supervisor gave him plenty of work to do that did not require
climbing. The work that he performed was his regular work, i.e., doing repairs around the
employing establishment premises. Appellant indicated that climbing a ladder was something
that had caused his recurrence and he could not perform this task. He noted that it had been 15
years since his initial injury and his salary had increased significantly, so a higher pay rate
should have been used to pay compensation during the periods in question. Appellant indicated
that he would have financial difficulty repaying the overpayment because he was trying to be
frugal in that his wife was on social security disability, job layoffs were possible at the
employing establishment and he had to make repairs on his house. He testified that, based on the
criteria described to him, his assets were too great and exceeded the $8,000.00 threshold (for
appellant and his spouse) necessary for qualification of a waiver on financial hardship grounds.3
In a February 18, 2010 decision, the Office determined that appellant received a
$3,090.41 overpayment of compensation. It found that he was not at fault in the creation of the
overpayment but that the overpayment was not subject to waiver. The Office required
repayment of the overpayment by deducting $500.00 from appellant’s compensation payments
every four weeks.

2

The Office advised appellant that he could submit evidence challenging the fact, amount, or finding of fault and
request waiver of the overpayment. It informed him that he could submit additional evidence in writing or at
prerecoupment hearing, but that a prerecoupment hearing must be requested within 30 days of the date of the written
notice of overpayment. The Office requested that appellant complete and return an enclosed financial information
questionnaire within 30 days even if he was not requesting waiver of the overpayment.
3

Appellant reported household income and expenses on an overpayment questionnaire dated May 22, 2009 which
indicated that he is left with $919.83 per month after paying necessary living expenses.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act4 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.5 Section 8129(a) of the Act provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”6
Section 8105(a) of the Act provides: “If the disability is total, the United States shall pay
the employee during the disability monthly monetary compensation equal to 66 2/3 percent of his
monthly pay, which is known as his basic compensation for total disability.”7 Section 8101(4) of
the Act defines “monthly pay” for purposes of computing compensation benefits as follows:
“[T]he monthly pay at the time of injury, or the monthly pay at the time disability begins, or the
monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,
whichever is greater....”8
The Board has defined “regular” employment, stating that it means “established and not
fictitious, odd-lot or sheltered;”9 and contrasting it with a job “that was created especially for
him.”10 The Board has also indicated that the duties of “regular” employment are covered by a

4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8102(a).

6

Id. at § 8129(a).

7

Id. at § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three fourths
of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b). The word
“disability” is used in several sections of the Act. With the exception of certain sections where the statutory context
or the legislative history clearly shows that a different meaning was intended, the word as used in the Act means
“Incapacity because of injury in employment to earn wages which the employee was receiving at the time of such
injury.” This meaning, for brevity, is expressed as “disability for work. See Charles P. Mulholland, Jr., 48 ECAB
604, 606 (1997).
8

5 U.S.C. § 8101(4). In an occupational disease claim, the date of injury is the date of last exposure to the
employment factors which caused or aggravated the claimed condition. Patricia K. Cummings, 53 ECAB 623,
626 (2002). The Board has held that, if an employee has one recurrence of disability which meets the requirements
of 8101(4), any subsequent recurrence would also meet such requirements and would entitle the employee to a new
recurrence pay rate. Carolyn E. Sellers, 50 ECAB 393 (1999).
9

Johnny A. Muro, 17 ECAB 537 (1966).

10

Ralph W. Moody, 42 ECAB 364 (1991).

4

specific job classification,11 and that another employee would have performed such duties if the
claimant did not perform them.12
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $3,090.41 overpayment of compensation. The
evidence of record clearly supports that he was not entitled to a recurrent pay rate for the periods
December 11, 2006 to January 9, 2007 and June 25 to October 5, 2007. Before the Office and on
appeal to the Board, appellant argued that he was entitled to a recurrent pay rate, as he had
returned to regular employment following his injury, prior to again stopping work for
intermittent periods between December 11, 2006 and October 5, 2007. The evidence of record is
insufficient to support his argument that he returned to full-time regular work following his
injury, or that he would be entitled to a recurrent pay rate.
After his December 15, 1993 work injury, appellant first stopped work on March 3, 1994.
He received compensation based on his pay rate in effect on that date based on temporary total
disability until he returned to full-time modified employment and his compensation payments
ceased as a result. Compensation pay rate was calculated based on information supplied by the
employing establishment regarding appellant’s salary at the time he first stopped work: $583.11
a week, which included night differential pay at $41.36 a week and Sunday premium pay at
$25.75 a week. Appellant worked full time in a modified position until he stopped work on
December 11, 2006 due to approved surgery. The claim for recurrence was accepted and he
received compensation based on temporary total disability for the periods December 11, 2006 to
January 9, 2007 and June 25 to October 5, 2007.
The determinative question for purposes of appellant’s pay rate for a recurrence is
whether he returned to “regular” employment following his initial disability on March 3, 1994.
The Board has defined “regular” employment, stating that it means “established and not
fictitious, odd-lot or sheltered” and contrasting it with a job “that was created especially for
him.”13 In the present case, appellant did not return to “regular” employment following his
initial disability on March 3, 1994. The evidence establishes that he worked limited duty in a
modified job tailored to be in accordance with his work restrictions. There is no evidence of
record to support that appellant ever returned to his regular, full-duty position following his
initial disability in 1994.14 The evidence of record supports that he worked in a modified job
following his disability in 1994. Based on wage-loss compensation paid at a recurrent pay rate,
appellant received $3,090.41 more in compensation than he was entitled to receive at the
nonrecurrent pay rate. The Office properly determined that he received a $3,090.41
overpayment.

11

Wilbur L. Hargrove, 34 ECAB 1143 (1983).

12

Eltore Chinchillo, 18 ECAB 647 (1967).

13

See supra notes 8 and 9.

14

Appellant did not perform the full scope of duties of his preinjury position.

5

LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.15 These statutory
guidelines are found in section 8129(b) of the Act which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”16 If the Office finds a claimant
to be without fault in the matter of an overpayment, then, in accordance with section 8129(b), the
Office may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of the Act nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of the Act if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.17 According to 20 C.F.R.
§ 10.437, recovery of an overpayment is considered to be against equity and good conscience
when an individual who received an overpayment would experience severe financial hardship
attempting to repay the debt and when an individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his position for the
worse.18 To establish that a valuable right has been relinquished, it must be shown that the right
was in fact valuable, that it cannot be regained and that the action was based chiefly or solely in
reliance on the payments or on the notice of payment.19
ANALYSIS -- ISSUE 2
Appellant has not established that recovery of the overpayment would defeat the purpose
of the Act because he has not shown both that he needs substantially all of his current income to
meet ordinary and necessary living expenses and that his assets do not exceed the allowable
resource base.
At the hearing before the Office hearing representative, appellant testified that he had
assets in excess of the $8,000.00 threshold (for appellant and his spouse), and the evidence
15

See Robert Atchison, 41 ECAB 83, 87 (1989).

16

5 U.S.C. § 8129(b).

17

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his monthly income to meet current
and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio
Martinez, 55 ECAB 245 (2004). Office procedure provides that assets must not exceed a resource base of $4,800.00
for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a) (October 2004).
18

20 C.F.R. § 10.437(a), (b).

19

Id. at § 10.437(b)(1).

6

supports that he would therefore be disqualified for consideration of a waiver. Because appellant
has not met the second prong of the two-prong test of whether recovery of the overpayment
would defeat the purpose of the Act, it is not necessary for the Office to consider the first prong
of the test, i.e., whether he is deemed to need substantially all of his monthly income to meet
current and ordinary living expenses.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because he has not shown, for the reasons noted above, that he
would experience severe financial hardship in attempting to repay the debt or that he
relinquished a valuable right or changed his position for the worse in reliance on the payment
which created the overpayment.20
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of the Act or be against equity and good conscience, he has failed to show that the
Office abused its discretion by refusing to waive the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of Title 20 of the Code of Federal Regulations provide in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”21
ANALYSIS -- ISSUE 3
The record supports that, in requiring repayment of the overpayment by deducting
$500.00 from appellant’s compensation payments every four weeks, the Office took into
consideration the financial information submitted by him as well as the factors set forth in
section 10.441. It found that this method of recovery would minimize any resulting hardship on
him. Therefore, the Office properly required repayment of the overpayment by deducting
$500.00 from appellant’s compensation payments every four weeks.22

20

See William J. Murphy, 41 ECAB 569, 571-72 (1989).

21

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

22

Appellant was receiving Office compensation at the time of the Office’s overpayment determination. His
monthly income left him with $919.83 per month after paying necessary living expenses. Appellant also had more
than $8,000.00 in assets.

7

CONCLUSION
The Board finds that appellant received a $3,090.41 overpayment of compensation. The
Board further finds that the Office did not abuse its discretion by refusing to waive recovery of
the overpayment and the Office properly required repayment of the overpayment by deducting
$500.00 from his compensation payments every four weeks.
ORDER
IT IS HEREBY ORDERED THAT the February 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

